DETAILED ACTION
Disposition of Claims
Claims 1-2, 20, 22, 46-47, 50, 57, 66-67, 72-73, 84, 86-88, 129-130, and 173-174 are pending.  Claims 3-19, 21, 23-45, 48-49, 51-56, 58-65, 68-71, 74-83, 85, 89-128, and 131-172 have been cancelled. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 20, 22, 46-47, 50, and 57 in the reply filed on 03/23/2021 is acknowledged.  Claims 66-67, 72-73, 84, 86-88, 129-130, and 173-174 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200190168A1, Published 06/18/2020.
Applicant is invited to check the accuracy of the ADS submitted 10/25/2019, as it appears there might be a typographical error (“ND” instead of “MD” for inventor Wei Bu.)
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 10/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “complementary” in line 3 should be “complementarity”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 20, 22, 46-47, and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring human antibody against Epstein-Barr Virus (EBV) gp350 without significantly more. The claim(s) recite(s) an isolated antibody that binds EBV gp350 that comprises complementarity (complementary) determining regions (CDRs) or variable heavy/light (VH/VL) sequences. This judicial exception is not integrated into a practical application because according to the specification, at least one embodiment is an antibody that was isolated from a naturally-infected human (See e.g. ¶[0331], antibodies A9 and E11). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not provide that the sequence or fragments thereof would differ from those antibodies generated naturally, nor that the function of the antibody would be markedly or significantly changed.  While Figure 16 and the description thereof at ¶[0053] note that mutations were generated in mAb clones A9 and E11, it is not 


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 20, 46-47, 50, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1, 2, 20, 46-47, 50, and 57 are rejected as lacking adequate descriptive support for any combination of sequences claimed to serve as a functional antibody that recognizes and binds to EBV gp350.  
In support of the claimed genus (any antibody that can bind to any EBV gp350 molecule), the application discloses antibodies A03, B03, B04, B05, B08, C02, D06, D07, D09, E04, G12, H02, A2, A9, B3, B8, B12, C7, C10, E1, E7, E11, G5, G7, H8 which also appear to exhibit binding to EBV, some with specificity to gp350 (¶[0006]; Figs. 10, 15, 16).  The antibodies disclosed by applicant appear to be from a variety of hosts, including humans (¶[0331]), rhesus macaques (¶[0043-0047]), and mice (¶[0040]), as well as humanized and murinized antibodies (¶[0046]).  Fig. 16 notes mutations were generated into antibody clones A9 and E11 (human mAb isolates), but it is not clear if the sequences provided for these antibodies are those of the wild-type clones or the mutants described (see 35 USC 101 rejection supra.)  While applicant describes that conservative substitutions may be made to the antibodies (Table 1), applicant also notes these substitutions may still result in a change in biological activity (¶[0207]) and 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any combination of CDRs or combination of VH and VL regions can still retain the ability to bind to EBV gp350.  There is no evidence that any mutation to the antibodies isolated can still retain the ability to bind to EBV gp350.  Moreover, no correlation has been made to which sequences, residues, or CDRs are important in order to achieve the claimed function.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed CDR or VH/VL sequence combinations to confer the claimed function of binding to gp350.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. al. J Mol Biol. 2003 Jan 10;325(2):337-54.)  Further, CDRs may vary depending on the numbering system utilized.  The Chothia, Kabat, Martin, IMGT, Honneger, and Gelfand numbering schemes all differ, and depending on the numbering system utilized, one may end up with wildly different antibodies with functional differences distinct from the original antibody (See e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.) 
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  The opinion dictates that one cannot claim a protein by describing its function alone, and while a set of CDRs have been provided that do elicit binding to gp350 when combined in a specific manner, the issue remains that it is not clear the large number of possible claimed permutations of said CDR or VH/VL combinations would still retain the function claimed.  
.

	

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Kanekiyo M, et. al. Cell. 2015 Aug 27;162(5):1090-100. Epub 2015 Aug 13.  Teaches methods of developing gp350 antibodies.  
Sitompul LS, et. al. Bioinformation. 2012;8(10):479-82. Epub 2012 May 31.  Teaches epitope mapping against receptor binding domain on gp350.  
Ogembo JG, et. al. J Transl Med. 2015 Feb 6;13:50.  Teaches methods of vaccination against EBV and developing gp350 antibodies.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648



	
	
	35